Citation Nr: 0119972	
Decision Date: 08/02/01    Archive Date: 08/10/01

DOCKET NO.  00-22 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for cardiovascular 
disease, to include hypertension and acquired heart disease, 
as secondary to PTSD.

5.  Entitlement to an increased rating for bilateral varicose 
veins, currently rated as 30 percent disabling.

6.  Entitlement to an increased rating for left brachial 
plexus neuropathy, currently rated as 30 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1946 and from November 1950 to August 1951.  

This matter comes to the Board of Vetearns' Appeals (Board) 
on appeal from a July 2000 rating decision of the Department 
of Vetearns Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that denied service connection for bilateral 
hearing loss, tinnitus, PTSD and cardiovascular disease, to 
include hypertension and heart disease.  Also in this 
decision the RO denied ratings greater than 30 percent for 
bilateral varicose veins and brachial plexus neuropathy.

The issues for service connection for PTSD and for 
cardiovascular disease, to include hypertension and acquired 
heart disease, as secondary to PTSD are deferred for the 
reasons outlined in the remand below. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been satisfied.

2.  Bilateral hearing loss is attributable to noise exposure 
in service.

3.  Tinnitus is attributable to noise exposure in service.

4.  Bilateral varicose veins are manifested by lower 
extremity pain after prolonged walking and are not productive 
of edema, stasis pigmentation or eczema.

5.  Left brachial plexus neuropathy is manifested by pain and 
numbness in the left upper extremity.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (2000).

2.  Service connection for tinnitus is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(2000).

3.  The criteria for a rating in excess of 30 percent for 
bilateral varicose veins have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.951(a), 4.104, Diagnostic 
Code 7120 (2000).

4.  The criteria for a rating in excess of 30 percent for 
left brachial plexus neuropathy have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.124a, 
Diagnostic Code 8510 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C. § 5107).  This law sets forth requirements for 
assisting a claimant in developing the facts pertinent to his 
or her claim.  Additionally, the law characterizes a 
"claimant" as any individual applying for, or submitting a 
claim for, any benefit under the laws administered by the 
Secretary.  See id., (to be codified at 38 U.S.C. § 5100).  
The Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  In that regard, the Board finds that the appellant 
was provided adequate notice as to the evidence needed to 
support his claims, and the RO has obtained all relevant 
records regarding the veteran's medical conditions to the 
extent possible.  The veteran was also afforded VA 
examinations regarding his increased rating claims.

Factual Background

The veteran' military occupational specialty during his first 
period of active duty, from November 1942 to February 1946, 
was that of an antiaircraft automatic weapons gunner. 

The veteran's service medical records include a July 1945 
report of atrophy of the muscles of the left arm.  
Ultimately, left brachial plexus neuritis was diagnosed.  An 
October 1945 neuropsychiatric summary reflects a diagnosis of 
neuritis, brachial, plexus.  

In April 1946 the RO granted the veteran's claim for service 
connection for a left arm injury, no residuals, and assigned 
a noncompensable rating.

In January 1948 the RO granted service connection for 
varicose veins right, popliteal space, and assigned a 
noncompensable rating.

The enlistment physical examination report for the veteran's 
second period of service noted moderate varicosities of both 
legs.  Hospitalization beginning in January 1951 resulted in 
a diagnosis of conversion reaction.  Service medical records 
dated in March and April 1951 show that the veteran underwent 
surgical bilateral vein ligation and stripping.  His records 
are replete with diagnoses of bilateral varicose veins as 
well as brachial plexus neuropathy. 

The veteran had normal hearing acuity of 15/15 in each ear 
for the whispered and spoken voice at his separation 
examination in August 1951

The RO increased the veteran's rating for bilateral varicose 
veins to a compensable 30 percent rating in a January 1963 
rating decision.

In August 1989 the veteran filed a claim for an increase in 
his service-connected disabilities.  

A May 1993 VA medical record contains a diagnostic impression 
of defective hearing.

On the authorized VA audiological evaluation in August 1993, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
55
60
70
70
LEFT
35
40
45
--
50

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and 80 percent in the left ear.  The 
diagnosis was moderately severe to severe mid-to-high 
frequency sensorineural hearing loss, bilaterally.

An August 1993 VA audiological consultation report indicates 
that the veteran was being seen with a primary complaint of 
hearing difficulty.  It also states that he had periodic 
high-pitched tinnitus and that his noise exposure history 
included infantry duties in the military as well as work in a 
sawmill as a civilian.  He was recommended for hearing aids.

An August 1993 VA progress note reflects a diagnosis of 
"[s]ensorineural (noise induced) hearing loss".

An April 1995 VA triage note is positive for tinnitus and 
reflects left arm numbness.

In a May 1998 statement, the veteran said that his varicose 
vein disability and brachial plexus neuropathy had increased 
in severity warranting higher than 30 percent ratings.  He 
also requested service connection for hearing loss and 
tinnitus.  

In February, April and November 1999, the RO asked the 
veteran to complete and return an authorization of records 
release form so that a copy of his medical records could be 
obtained.

In February 2000 the veteran was seen at a VA podiatry clinic 
complaining that his toenails hurt as well as his foot, mid 
dorsal.  Findings revealed no pedal pulse and no Doppler 
sounds in the feet except for the dorsal pulse right foot.  
The feet and lower legs were cool.  Brief lower extremity 
muscle strength showed weak dorsiflexors and plantiflexors on 
the left.  The veteran was assessed as having severe 
peripheral vascular disease with pain.  He was advised to 
consult with general surgery regarding the vascular 
deficiency in his legs.

A March 2000 VA progress note contains the veteran's report 
of foot pain after walking which had been ongoing for a few 
years.  Findings revealed that distal pulses were not 
palpable in either lower extremity.  A non-invasive study of 
arterial blood supply in both lower extremities was noted.  
The veteran had intermittent claudication with pain in his 
feet after walking short distances.  

During a VA neurology examination in June 2000, the veteran 
complained of numbness and some weakness in the left upper 
extremity.  Examination of the left upper extremity revealed 
biceps, brachioradialis and deltoid of 4+/5.  Wrist extensors 
were 4/5 and triceps were 5/5 with good left handgrip.  Deep 
tendon reflexes were not obtainable.  The veteran was 
diagnosed as having left upper extremity weakness likely left 
brachial plexus neuropathy.

During a June 2000 VA vascular examination, it was noted that 
the veteran had varicose veins of both legs.  There was no 
eczema, pigmentation or soft tissue sarcoma.  The veteran was 
diagnosed as having varicose veins of both legs, status post 
surgery for varicose veins in both legs in 1944.  Also in 
June 2000, the veteran underwent a VA ultrasound of the veins 
in his lower extremities which showed no evidence of 
thrombophlebitis or venous thrombosis.  Flow was normal.  The 
veteran was give an impression was given of 1) normal study, 
no evidence of clot or obstruction, and 2) varicose veins.

In a July 2000 rating decision, the RO continued 30 percent 
ratings for the veteran's service-connected left brachial 
plexus neuropathy and bilateral varicose veins.  In addition, 
the RO denied service connection for bilateral hearing loss 
and tinnitus.

A July 2000 VA progress note shows that a non-invasive 
arterial study of the lower extremities reported normal 
arterial flow, although the veteran was clinically unable to 
feel the distal pulses.  He had a normal popliteal pulse.  He 
reported intermittent claudication and poor pulses in his 
feet.

An ultrasound of the arteries in the veteran's lower 
extremities was performed in July 2000 revealing normal 
arterial flow.

Analysis

Service Connection Claim

Pertinent VA laws and regulations provide in general that, in 
order to establish service connection for a disability, there 
must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  If a disability is not shown 
to be chronic during service, service connection may 
nevertheless be granted when there is continuity of 
symptomatology post-service.  38 C.F.R. § 3.303(b) (2000).  
Regulations also provide that service connection may be 
granted for a disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2000).

Bilateral Hearing Loss and Tinnitus

The veteran's service personnel records show that he served 
in artillery units of the Army during both periods of active 
duty service and that during his first period of service, 
from November 1942 to February 1946, he served as an 
antiaircraft automatic weapons gunner.  Such evidence 
supports a finding that the veteran was exposed to noise 
trauma in service.

The veteran was found to have normal hearing acuity at the 
time of his separation from active duty in August 1951.  It 
was not until August 1993 that he underwent VA audiological 
examinations and was diagnosed as having moderately severe to 
severe mid to high frequency sensorineural hearing loss 
bilaterally.  Puretone threshold level findings at that time  
meet VA's standards for a hearing loss disability under 
38 C.F.R. § 3.385.  The earliest evidence of tinnitus is also 
an August 1993 VA audiological report noting that the veteran 
had periodic high-pitched tinnitus.  

As far as the etiology of these disabilities, a VA examiner 
in August 1993 stated that the veteran's hearing loss was 
noise induced and relayed his noise exposure history as 
including his service as an infantryman and postservice work 
in a sawmill.  A notation of tinnitus on an August 1993 VA 
medical record is also followed by the veteran's noise 
exposure history.  The diagnoses of bilateral hearing loss 
and tinnitus in the claims file together with the veteran's 
documented history of noise exposure in service constitutes 
evidence sufficient to grant service connection for these 
disabilities.  Although the veteran's postservice noise 
exposure in a sawmill raises some doubt as to the precise 
source of his hearing loss, such doubt is to be resolved in 
the veteran's favor.  This is in view of the reasonable doubt 
doctrine that requires that all reasonable doubt on an issue 
material to the claim be resolved in the veteran's favor.  
38 C.F.R. § 3.303(d); 38 U.S.C.A. § 5107(b) (West 1991).  
Accordingly, the veteran's claims for service connection for 
bilateral hearing loss and tinnitus are granted.

Increased Rating Claims

Disability ratings are based, as far as practicable, upon the 
average impairment of learning capacity resulting from the 
disability as reflected by the current medical findings.  
38 U.S.C.A. § 1155.  The average impairment is set forth in 
VA's Schedule for Rating Disabilities, codified in 38 C.F.R. 
Part 4 (2000), which includes Diagnostic Codes that represent 
particular disabilities.

The history of the veteran's bilateral varicose veins and 
left brachial plexus neuropathy  has been considered, 
although the present level of disability is of primary 
concern when determining whether he is entitled to higher 
evaluations.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Varicose Veins

As noted above, when the veteran filed his claim for an 
increased rating for bilateral varicose veins of the lower 
extremities, the condition had been rated as one disability, 
and evaluated as 30 percent disabling under 38 C.F.R. 
§ 4.104, Diagnostic Code 7120.  

However, effective on January 12, 1998, the criteria for 
evaluating vascular diseases were changed.  62 Fed. 
Reg. 65207-65244 (1998).  Since these changes became 
effective prior to the veteran's present appeal, the new 
criteria are the only applicable criteria for this claim.  In 
this regard, the law provides that a disability rating in 
effect at the time the Rating Schedule is revised cannot be 
reduced due to the change in the Rating Schedule, unless an 
improvement in the veteran's disability is shown to have 
occurred.  38 U.S.C.A. § 1155; see Fugere v. Derwinski, 972 
F.2d 331, 335 (Fed. Cir. 1992); 38 C.F.R. § 3.951(a) (1998).

Under the regulations in effect as of January 1998, a 10 
percent disability rating is warranted for varicose veins 
when the disability is characterized by intermittent edema of 
extremity or aching and fatigue in leg after prolonged 
standing or walking, with symptoms relieved by elevation or 
compression hosiery.  A 20 percent evaluation requires 
persistent edema, which is incompletely relieved by elevation 
of extremity, with or without beginning stasis pigmentation 
or eczema.  A 40 percent rating is warranted for persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration.  A 60 percent evaluation requires 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema and persistent ulceration.  A 100 
percent rating is warranted when the condition is manifested 
by massive board-like edema with constant pain at rest, 
provided that the symptoms are due to the effects of varicose 
veins.  Finally, a note under the rating criteria states that 
the evaluations are for the involvement of a single 
extremity.  In addition, the note provides that, in 
circumstances where more than one extremity is involved, each 
extremity is to be evaluated separately, and thereafter 
combined pursuant to 38 C.F.R. § 4.25, using the bilateral 
factor contained in 38 C.F.R. § 4.26, if applicable.  38 
C.F.R. § 4.104 Diagnostic Code 7120 (2000).

A February 2000 VA progress note reflects a diagnosis of 
severe peripheral vascular disease with pain.  Later, at a VA 
examination in June 2000, the veteran complained that his 
legs hurt on walking.  Findings revealed that he had varicose 
veins, but that he did not have eczema, pigmentation or soft 
tissue sarcoma.  There was no mention of edema, nor did the 
veteran complain of this.  An ultrasound of the veteran's 
lower extremity veins performed in June 2000 revealed a 
normal study with no evidence of clots or obstruction, and 
varicose veins.  In sum, while the evidence is clear in 
showing that the veteran's varicose veins causes him pain 
after prolonged walking, it does not show that he has edema, 
let alone persistent edema.  As far as stasis pigmentation or 
eczema, the veteran was specifically noted by the VA examiner 
in June 2000 to not have either of these symptoms.  
Accordingly, a schedular evaluation in excess of 10 percent 
for either the right or left lower extremity under the 
revised regulations is not warranted since the criteria for a 
greater than 10 percent rating have not been met.

Having determined that the veteran's varicose vein disability 
best approximates 10 percent ratings for the right and the 
left lower extremities, it must next be determined whether 
the application of the new criteria would be tantamount to a 
reduction in the veteran's currently assigned 30 percent 
rating.  If so, then the veteran is entitled to maintain the 
30 percent rating.  38 U.S.C.A. § 1155. 

The combination of the veteran's 10 percent rating under the 
new criteria for each lower extremity under 38 C.F.R. § 4.25 
yields a 19 percent rating, 10 percent of which is 1.9 
percent, which when added to the 19 percent rating under 
38 C.F.R. § 4.26 equals 20.1 percent, and is thereafter 
rounded to 20 percent.  It thus becomes evident that the 
assignment of separate 10 percent ratings under Code 7120 
would violate 38 U.S.C.A. § 1155 because it would result in a 
rating reduction from the veteran's current 30 percent rating 
to only 20 percent for both lower extremities. 

Based on the foregoing, the preponderance of the evidence is 
against a higher than 30 percent rating under the new 
criteria for rating varicose veins.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Nonetheless, the veteran is entitled to 
retain his previously determined 30 percent rating for 
bilateral varicose veins under the old rating criteria.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.104, Code 7120; Fugure, 
supra.

Left Brachial Plexus Neuropathy

The veteran is rated under 38 C.F.R. § 4.124, Diagnostic Code 
8510, for diseases of the peripheral nerve affecting the 
upper radicular group (fifth and sixth cervicals).  Under 
this code, a 30 percent rating is warranted for incomplete 
paralysis of a minor extremity that is moderate, and a 40 
percent rating is warranted for incomplete paralysis that is 
severe.  A 100 percent rating is warranted for complete 
paralysis; all shoulder and elbow movements lost or severely 
affected, hand and wrist movements not affected.

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type of 
picture for complete paralysis given with each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a.

The veteran's service-connected left brachial plexus 
neuropathy is manifested by numbness and weakness.  In this 
regard, the veteran complained of upper left extremity 
numbness at a VA medical facility in March 2000 as well as at 
a VA neurological examination in June 2000.  He also 
complained in June 2000 of upper left extremity weakness.  
Following the examination, the diagnosis was left upper 
extremity weakness likely left brachial plexus neuropathy.

The examination findings as noted above of left upper 
extremity weakness and numbness do not approximate a more 
than moderate level of impairment.  There is simply no 
indication that the weakness and numbness that the veteran 
experiences in his left upper extremity approximates impaired 
function to a severe degree.  While the veteran asserts that 
this disability has worsened, he does not explain how and 
recent VA treatment records do not pertain to this 
disability.  

In short, the veteran's complaints pertaining to his brachial 
plexus neuropathy on the left of weakness and numbness are 
already reflected in his current 30 percent rating and do not 
warrant a higher than 30 percent rating.  38 C.F.R. § 4.244, 
Diagnostic Code 8510.  Since the preponderance of the 
evidence is against this claim, the benefit-of-the-doubt 
doctrine does not apply, and the veteran's claim for a rating 
in excess of 30 percent for brachial plexus neuropathy must 
be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

A rating in excess of 30 percent for the veteran's bilateral 
varicose veins is denied.

A rating in excess of 30 percent for the veteran's brachial 
plexus neuropathy is denied.


REMAND

In written argument in April 2001, the veteran's 
representative argued that while the veteran is claiming 
service connection for PTSD, he is already service-connected 
for anxiety so the actual issue should be entitlement to an 
increased rating for an acquired psychiatric disorder.  
Reference is made to rating action of February 1957 in which 
the RO characterized the left arm injury as anxiety reaction.  
Although the RO recharacterized this disability as brachial 
plexus neuropathy in January 1963, in essence reverting back 
to the original disability, it did not issue a formal 
proposal to sever service connection for the anxiety 
reaction.  The United States Court of Appeals for Veterans 
Claims has consistently ruled that VA is not free to ignore 
its own regulations, see Greyzck v. West, 12 Vet. App. 288, 
292 (1999).  Accordingly, because the RO's January 1963 
action does not comply with the procedural due process set 
forth in 38 C.F.R. § 3.105(d), the severance of service 
connection for anxiety reaction was improper.  Wilson v. 
West, 11 Vet. App. 383, 385-86 (1998); Baughman v. Derwinski, 
1 Vet. App. 563, 566 (1991).

Moreover, the laws and regulation provide that service 
connection which has been in force for ten or more years 
shall not be severed on or after January 1, 1962, except upon 
a showing that the original grant of service connection was 
based on fraud, or if it is clearly shown from military 
records that the person concerned did not have the requisite 
service or character of discharge.  38 U.S.C.A. § 1159; 
38 C.F.R. § 3.957; Bruce v. West, 11 Vet. App. 405, 409 
(1998).  The ten-year period is computed from the effective 
date establishing service connection to the effective date 
for the severance of service connection, after compliance 
with the procedural safeguards set forth 38 C.F.R. 
§ 3.105(d).  Id.  The veteran's 30 percent rating for anxiety 
reaction became effective on September 27, 1956.  There is no 
showing that the original grant of service connection was 
based on fraud, and the veteran had honorable active duty 
service.

In light of the veteran's 30 percent protected rating for 
anxiety reaction, the issue for entitlement to service 
connection for PTSD, as well as entitlement to service 
connection for a cardiovascular disorder secondary to PTSD, 
must be remanded to the RO for proper resolution.

Based on the foregoing, this case is remanded to the RO for 
the following action:

The RO should readjudicate the issues of 
service connection for PTSD, and for a 
cardiovascular disability as secondary to 
PTSD, in view of the veteran's protected 
30 percent rating for anxiety reaction.  
If the decision remains adverse to the 
veteran, he and his representative should 
be provided with a Supplemental Statement 
of the Case and be given a reasonable 
time to respond thereto, before the case 
is returned to the Board for further 
appellate consideration.

The veteran need take no further action until he is informed 
and has the right to submit additional evidence and argument 
on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 



